CONTIUED EXAMINATION UNDER 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.

DETAILED ACTION
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 11/7/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 11/7/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Ross in view of Laperle does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 102 and 35 U.S.C. 103 should be removed.


Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 11/7/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ross et al (U.S. Patent Pub. No. 2014/0140570, hereafter referred to as Ross) in view of Laperle et al (U.S. Patent Pub. No. 2021/0197625, hereafter referred to as Laperle) in view of Lamont (U.S. Patent No. 10,598,507, hereafter referred to as Lamont).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ross et al (U.S. Patent Pub. No. 2014/0140570, hereafter referred to as Ross) in view of Lamont (U.S. Patent No. 10,598,507, hereafter referred to as Lamont).

Regarding Claim 12, Ross teaches a non-transitory computer-readable medium (CRM) comprising instructions that, when executed by an apparatus, cause the apparatus to: 
transmit, to a remote server, an image of an object (Figure 1, paragraph 28-paragraph 31, Ross teaches a system that communicates with a server.); 
receive, from the remote server, instructions to assist a user of the apparatus in locating a location of an equipment information on the object based at least in part on the image (paragraph 32-paragraph 38, Ross teaches imaging the object and determining the location of the serial number),
transmit, to the remote server, an image of the equipment information (paragraph 37-paragraph 45, Ross teaches looking up features and searching database.); and 
receive, from the remote server, service information about the object, the service information based at least in part on the equipment information (paragraph 37-paragraph 46, Ross teaches serial number information that is search and configured with the inventory control database.).
Ross does not explicitly disclose the instructions comprising at least a silhouette or shape of the equipment information overlaid on a display of the apparatus.
Lamont is in the same field of art of object detection and image recognition. Further, Lamont teaches the instructions comprising at least a silhouette or shape of the equipment information overlaid on a display of the apparatus (col. 14 lines 45-col. 15 line 50, Figure 9B, Lamont teaches detecting the object and then when the object is close displaying the information of the object and owner information of the tag.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ross by include the shape of the item with the tag information on display that is taught by Lamont, to make the invention that uses a remote server system for tracking equipment and then using the GUI to determine the type of item with information about the item; thus, one of ordinary skilled in the art would be motivated to combine the references since in many situations, tracking of physical objects and positive identification of an owner are useful (col. 1 lines 25-30, Lamont).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 13, Ross in view of Lamont discloses wherein the instructions are to further cause the apparatus to: receive from the remote server, in response to transmission of the image of the object, a list of one or more makes and/or models of the object (paragraph 34-paragraph 38, Ross); and transmit, to the remote server, a selection of one of the makes and/or models of the object from the last of one or more makes and/or models (paragraph 37-paragraph 46, Ross), wherein the location of the equipment information and the service information is based at least in part on the selected make and/or model (paragraph 37-paragraph 46, Ross).

Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 14, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ross et al (U.S. Patent Pub. No. 2014/0140570, hereafter referred to as Ross) in view of Laperle et al (U.S. Patent Pub. No. 2021/0197625, hereafter referred to as Laperle) in view of Lamont (U.S. Patent No. 10,598,507, hereafter referred to as Lamont).

Regarding Claim 1, Ross teaches a method comprising: receiving, from a user device, an image of an object (paragraph 34-paragraph 38, Ross teaches capturing the image of  weapon.); 
determining, from the image of the object, a location of an equipment information on the object (paragraph 34-paragraph 38, Ross teaches determining the serial number or the stamp model of the object.),
providing, to the user device, instructions to assist a user of the user device in locating the location of the equipment information (paragraph 34-paragraph 38, Ross teaches that system determine the location of the serial number or features of the weapon); 
extracting, from the image of the equipment information, identifying information about the object (Figure 1, paragraph 34-paragraph 38, Ross teaches using a control inventory database that identifies information about the object and tracks the information about the object.); and 
using the identifying information to query into a database containing service information about the object (paragraph 30, paragraph 34-paragraph 38, Ross teaches the system looks information in the database to determine the owner of the object and other information.).
Ross does not explicitly disclose a layout of the equipment information, wherein the layout comprises a two-dimensional pattern of text; and receiving, from a user device, an image of the equipment information.
Laperle is in the same field of art of object recognition. Further, Laperle teaches receiving, from a user device, an image of an object (paragraph 56, Laperle teaches capturing images of the object); receiving, from a user device, an image of the equipment information (paragraph 62, Laperle teaches displaying the object and information about the object.); using the identifying information to query into a database containing service information about the object (paragraph 62, paragraph 66-paragraph 70, Laperle teaches capturing image of the object and comparing the images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ross by incorporating the image processing of the displaying the object and object information that is taught by Laperle, to make the invention that captures an image of the object and then performs OCR on the product for determining the serial number, then communicates with a database, that display the object and provide information about the product; thus, one of ordinary skilled in the art would be motivated to combine the references since similar issues may arise because of wear or other deterioration of a wheel (e.g., the outer rim) around which a tire is disposed and other reasons, there is a need to improve monitoring tires of road vehicles and off-road vehicles (paragraph 4, Laperle).
Ross in view of Laperle does not explicitly disclose a layout of the equipment information, wherein the layout comprises a two-dimensional pattern of text.
Lamont is in the same field of art of object detection and object recognition. Further, Lamont teaches a layout of the equipment information, wherein the layout comprises a two-dimensional pattern of text (col. 14 lines 45-col. 15 line 50, Figure 9B, Lamont teaches detecting the object and then when the object is close displaying the information of the object and owner information of the tag.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ross in view of Laperle by include the shape of the item with the tag information on display that is taught by Lamont, to make the invention that captures an image of the object and then performs OCR on the product for determining the serial number, then communicates with a database, that display the object and provide information about the product and then provide on the display the object and information; thus, one of ordinary skilled in the art would be motivated to combine the references since similar issues may arise because of wear or other deterioration of a wheel (e.g., the outer rim) around which a tire is disposed and other reasons, there is a need to improve monitoring tires of road vehicles and off-road vehicles (paragraph 4, Laperle).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Ross in view of Laperle in view of Lamont discloses wherein determining the location of the equipment information comprises: performing object recognition the image of the object to obtain one or more object features (paragraph 30, paragraph 34-paragraph 38).

In regards to Claim 3, Ross in view of Laperle in view of Lamont discloses wherein determining a layout of the equipment information further comprises: determining, using the one or more object features, a make and/or model of the object (paragraph 73, paragraph 74, paragraph 75, Laperle); 
determining, from the make and/or model of the object, a format of the two-dimensional pattern of text (paragraph 40-paragraph 46, Ross teaches model of the object.); and 
using the format of the equipment information to extract the identifying information (paragraph 34-paragraph 40, Ross teaches the serial model of the object.) from the image of the equipment information (col. 14 lines 45-col. 15 line 50, Figure 9B, Lamont teaches detecting the object and then when the object is close displaying the information of the object and owner information of the tag.).

In regards to Claim 4, Ross in view of Laperle in view of Lamont discloses performing character recognition on the image of the equipment information (paragraph 34-paragraph 40, Ross); and 
parsing any recognized characters to obtain the identifying information (paragraph 34-paragraph 40, Ross).

In regards to Claim 5, Ross in view of Laperle in view of Lamont discloses transmitting, to the user device, service information obtained in response to the query into the database (paragraph 42-paragraph 46, Ross).


Regarding Claim 6, Ross teaches a non-transitory computer-readable medium (CRM) comprising instructions that, when executed by an apparatus, cause the apparatus to: 
receive, from a user device, an image of an object (paragraph 34-paragraph 38, Ross teaches capturing the image of  weapon.); 
determine, from the object image, a location of an equipment information on the object (paragraph 34-paragraph 38, Ross teaches determining the serial number or the stamp model of the object.); 
transmit, to the user device, instructions for locating the location of the equipment information (paragraph 34-paragraph 38, Ross teaches that system determine the location of the serial number or features of the weapon); 
extract, from the image of the equipment information, identifying information about the object (Figure 1, paragraph 34-paragraph 38, Ross teaches using a control inventory database that identifies information about the object and tracks the information about the object.); and 
use the identifying information to query into a database containing service information about the object (paragraph 30, paragraph 34-paragraph 38, Ross teaches the system looks information in the database to determine the owner of the object and other information.).
Ross does not explicitly disclose a layout of the equipment information, wherein the layout comprises  a two-dimensional pattern of text;
receive, from the user device in response to transmission of the location of the equipment information, an image of the equipment information. 
Laperle is in the same field of art of object recognition. Further, Laperle teaches receive, from a user device, an image of an object (paragraph 56, Laperle teaches capturing images of the object); receive, from the user device in response to transmission of the location of the equipment information, an image of the equipment information (paragraph 62, Laperle teaches displaying the object and information about the object.); use the identifying information to query into a database containing service information about the object (paragraph 62, paragraph 66-paragraph 70, Laperle teaches capturing image of the object and comparing the images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ross by incorporating the image processing of the displaying the object and object information that is taught by Laperle, to make the invention that captures an image of the object and then performs OCR on the product for determining the serial number, then communicates with a database, that display the object and provide information about the product; thus, one of ordinary skilled in the art would be motivated to combine the references since similar issues may arise because of wear or other deterioration of a wheel (e.g., the outer rim) around which a tire is disposed and other reasons, there is a need to improve monitoring tires of road vehicles and off-road vehicles (paragraph 4, Laperle).
Ross in view of Laperle does not explicitly disclose a layout of the equipment information, wherein the layout comprises  a two-dimensional pattern of text.
Lamont is in the same field of art of object detection and object recognition. Further, Lamont teaches a layout of the equipment information, wherein the layout comprises  a two-dimensional pattern of text (col. 14 lines 45-col. 15 line 50, Figure 9B, Lamont teaches detecting the object and then when the object is close displaying the information of the object and owner information of the tag.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ross in view of Laperle by include the shape of the item with the tag information on display that is taught by Lamont, to make the invention that captures an image of the object and then performs OCR on the product for determining the serial number, then communicates with a database, that display the object and provide information about the product and then provide on the display the object and information; thus, one of ordinary skilled in the art would be motivated to combine the references since similar issues may arise because of wear or other deterioration of a wheel (e.g., the outer rim) around which a tire is disposed and other reasons, there is a need to improve monitoring tires of road vehicles and off-road vehicles (paragraph 4, Laperle).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
 
In regards to Claim 7, Ross in view of Laperle in view of Lamont discloses wherein the instructions are to further cause the apparatus to: perform object recognition the image of the object to obtain one or more object features (paragraph 30, paragraph 34-paragraph 38).

In regards to Claim 8, Ross in view of Laperle in view of Lamont discloses wherein the instructions are to further cause the apparatus to: determine, using the one or more object features, a make and/or model of the object (paragraph 73, paragraph 74, paragraph 75, Laperle); determine, from the make and/or model of the object, a format of equipment information (paragraph 40-paragraph 46, Ross teaches model of the object.); and use the format of the equipment information to extract the identifying information (paragraph 34-paragraph 40, Ross teaches the serial model of the object.).

In regards to Claim 9, Ross in view of Laperle in view of Lamont discloses wherein the instructions are to further cause the apparatus to: perform character recognition on the image of the equipment information (paragraph 34-paragraph 40, Ross); and parse any recognized characters to obtain the identifying information (paragraph 34-paragraph 40, Ross).

In regards to Claim 10, Ross in view of Laperle in view of Lamont discloses wherein the instructions are to further cause the apparatus to transmit, to the user device, service information obtained in response to the query into the database (paragraph 42-paragraph 46, Ross).

In regards to Claim 11, Ross in view of Laperle in view of Lamont discloses wherein the user device is a smartphone, and the apparatus is a server remote from the smartphone (Figure 5 item 501, Laperle).

Regarding Claim 14, Ross teaches image processing system that capture images of the object and performs OCR on the serial number of the product.
Ross does not explicitly disclose wherein providing instructions for locating the location of the equipment information comprises providing one or more augmented reality objects for display on the user device that visually indicate the location of the equipment information.
Laperle is in the same field of art of object recognition. Further, Laperle teaches wherein providing instructions for locating the location of the equipment information comprises providing one or more augmented reality objects for display on the user device that visually indicate the location of the equipment information (paragraph 135-140, Laperle teaches providing the user instruction on capture images of the object for identification).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ross by incorporating the image processing of the displaying the object and object information that is taught by Laperle, to make the invention that captures an image of the object and then performs OCR on the product for determining the serial number, then communicates with a database, that display the object and provide information about the product; thus, one of ordinary skilled in the art would be motivated to combine the references since similar issues may arise because of wear or other deterioration of a wheel (e.g., the outer rim) around which a tire is disposed and other reasons, there is a need to improve monitoring tires of road vehicles and off-road vehicles (paragraph 4, Laperle).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 15, Ross in view of Laperle in view of Lamont in view of Lamont discloses wherein the instruction comprises a silhouette or shape of the equipment information (col. 14 lines 45-col. 15 line 50, Figure 9B, Lamont teaches detecting the object and then when the object is close displaying the information of the object and owner information of the tag.).
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664